Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-6 and 8-20 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 2/8/22 does not render the application allowable.

Status of the Rejections
The rejection of claims 2, 9 are withdrawn in view of the instant amendments to the claims 
All other rejections from the previous office action are maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ode (US 20130122252).
As to claim 1, Ode discloses an ion beam deposition apparatus comprising:
A substrate assembly to secure a substrate (figure 2: substrate assembly 206 for holding substrates 226);
A target assembly slanted with respect to the substrate assembly and including a target with deposition materials (figure 2: target assembly 204 with targets 214);
An ion gun to inject an ion beam onto the target to discharge deposition materials toward the substrate for deposition (figure 2: ion source 202 to generate ion beam 208 towards target; paragraph 30: deposition by exposing target to ion beam);
A substrate heater to heat the substrate to a deposition temperature higher than room temperature (figure 2: ion source 220; paragraph 33: use ion source 220 for pre-heating the substrate);
a supplementary ion gun to inject supplementary ion beams onto the substrate assembly (figure 2: source 220; paragraph 33: use of ion source simultaneously with sputter deposition).

As to claim 4, Ode discloses the substrate holder comprises a shaft [support] for rotation (figure 1: rotation about shaft 112) and a substrate holder tiltable to predetermined angles (figure 2: tilting substrate holder about shaft 219).
	As to claim 8, Ode discloses a metal target comprising Mg, Al, or Hf (paragraph 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ode, as applied to claim 4 above, and further in view of Benjamin (US 20050173403).
As to claims 5-6, Ode discloses heating the substrate, as discussed above, but is silent as to a heating element in the substrate support.
Benjamin discloses a substrate plasma processing system in which a substrate support is provided temperature control mechanisms to control and obtain desired temperatures across the substrate surface during processing (abstract; paragraphs 8-9).  Benjamin discloses knowledge in the art of obtaining uniform temperatures by providng resistance spiral heating electrodes within the upper support of a substrate support (figures 3b and 4b: heating electrodes 308/408; paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spiral heating elements in the top of a substrate support, as disclosed by Benjamin, in the system of Ode, because this allows for uniform substrate heating during plasma processing (Benjamin at paragraphs 8-9 and abstract).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ode in view of Kobayashi.
As to claim 20, Ode discloses a deposition system comprising:
A substrate terminal connected to the process chamber to accommodate a plurality of substrates (figure 2: chamber door 222 for loading and unloading batches from a load lock; paragraph 31);
A process chamber to accommodate an ion beam deposition process (figure 2: chamber 200);
A substrate assembly to secure a substrate (figure 2: substrate assembly 206 for holding substrates 226);
A target assembly slanted with respect to the substrate assembly and including a target with deposition materials (figure 2: target assembly 204 with targets 214);
An ion gun to inject an ion beam onto the target to discharge deposition materials toward the substrate for deposition (figure 2: ion source 202 to generate ion beam 208 towards target; paragraph 30: deposition by exposing target to ion beam);
A substrate heater to heat the substrate to a deposition temperature higher than room temperature (figure 2: ion source 220; paragraph 33: use ion source 220 for pre-heating the substrate);
a supplementary ion gun to inject supplementary ion beams onto the substrate assembly (figure 2: source 220; paragraph 33: use of ion source simultaneously with sputter deposition);
A vacuum generator to apply a predetermined vacuum pressure to the chamber (figure 2: vacuum system pump 224; paragraph 34).
Ode discloses loading and unloading of substrates to the support by a load lock [carrier chamber] and door [load port] in the processing chamber (paragraph 31), but is silent as to a delivery unit between the carrier and process chamber.
Kobayashi discloses a multiple chamber processing system in which deposition chambers are connected to a transfer chamber containing a transport robot to load and unload substrates from the processing chambers and the load lock chambers through gate valves (figure 7; paragraph 93).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a transfer chamber and robot with gate valves for multiple processing chambers, as disclosed by Kobayashi, with the system of Ode, because this allows for automated transport of a substrate within an enclosed vacuum system (Kobayashi at paragraph 93; figure 7).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-19 are allowed.

The prior art discloses knowledge in the art of ion beam deposition systems with ion beam sources, supplemental ion beam sources, and heating sources, as discussed above.  However, none of the prior art teaches nor suggests these components with the heat source located between the supplemental ion source and substrate.

Response to Arguments
Applicant argues in the remarks that instant claims are not anticipated by Ode as recited in the 35 USC 102 and 103 rejections above, and therefore are allowable, as the instant claims require the supplemental ion source and heat source to be separate components as they are separately recited.  This argument is not found persuasive for two reasons.
	First, the instant claims recite an apparatus with a supplementary ion gun to inject ion beams and a heater to heat the substrate.  Ode, as discussed above, discloses a supplemental ion source which is used to both heat the substrate and provide ions during deposition.  The structure of Ode contains every limitation of the instantly claimed structure.  Nothing in instant claim 1 (or claim 20) requires these components to be separate or distinguishable components.  In fact, dependent claims exist (including the objected to, and otherwise allowable claim 2) which provide further limitations which positively require the heater to be a separate component from the ion source.
Second, even if the arguments that recitation of a supplemental ion gun and a heater requires two separate and distinct components within the prior art, Benjamin as separately applied in the 35 USC 103 rejection of claims 5 and 6 above, discloses knowledge in the art of a separate heating component within a plasma processing apparatus.  Even if Applicant’s arguments were fully accepted, instant claim 1 would not be indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794